Exhibit 10.2

 

MASTER REAFFIRMATION OF AND AMENDMENT TO COLLATERAL DOCUMENTS

 

This MASTER REAFFIRMATION OF AND AMENDMENT TO COLLATERAL DOCUMENTS (this “Master
Reaffirmation”) is made as of January 20, 2017, by and among WILLDAN
GROUP, INC., a Delaware corporation (the “Borrower”), the other parties
executing this Master Reaffirmation under the heading “Debtors” (the Borrower
and such other parties are collectively referred to herein as the “Debtors” and
each individually as a “Debtor”), and BMO HARRIS BANK N.A., a national banking
association (the “Bank”), as the lender.  Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to them in the
Amended and Restated Credit Agreement (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto have previously entered into that certain Credit
Agreement dated as of March 24, 2014 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Prior Credit Agreement”), pursuant to
which, among other things, the Bank made certain loans and other financial
accommodations to the Borrower, subject to the terms and conditions set forth
therein;

 

WHEREAS, each of the Debtors has reviewed, consented to and executed various
agreements, documents and instruments in connection with the Prior Credit
Agreement, including but not limited to, the “Collateral Documents” (as defined
in the Prior Credit Agreement) (collectively, the “Existing Collateral
Documents”);

 

WHEREAS, the Borrower, the Guarantors and the Bank have agreed to amend and
restate the Prior Credit Agreement pursuant to that certain Amended and Restated
Credit Agreement dated as of January 20, 2017 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Amended and Restated
Credit Agreement”), without constituting a novation;

 

WHEREAS, each Debtor shall derive both direct and indirect additional benefits
from the loans and other financial accommodations (collectively, the “Loans”)
made pursuant to or otherwise evidenced or governed by the Amended and Restated
Credit Agreement;

 

WHEREAS, it is a condition precedent to the effectiveness of the Amended and
Restated Credit Agreement that each Debtor enter into this Master Reaffirmation
to acknowledge and agree that the Existing Collateral Documents, and the liens,
security interests and guarantees granted and issued thereunder, secure and
guaranty the Obligations, Hedging Liability, and Bank Product Obligations under
the Amended and Restated Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises set forth herein and to induce
the Bank to make the Loans pursuant to the Amended and Restated Credit
Agreement, and to enter into and perform obligations under the Amended and
Restated Credit Agreement and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, each of the
undersigned hereby agrees as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                                             AMENDMENTS TO THE
EXISTING COLLATERAL DOCUMENTS.

 

1.01        All references in the Existing Collateral Documents to BMO Harris
Bank N.A. as “Bank” (or words of similar import) shall be deemed to refer to
BMO Harris Bank N.A. as Bank under the Amended and Restated Credit Agreement. 
All references in the Existing Collateral Documents to the “Loan” or “Loans”
shall be deemed to refer to and include, but not be limited to, all Loans under
the Amended and Restated Credit Agreement.  All references in the Existing
Collateral Documents to the “Obligations,” “Hedging Liability,” “Bank Product
Obligations” or any other obligations, liabilities or indebtedness of any Loan
Party owing from time to time to the “Bank” or the “Secured Party” (or words of
similar import) shall refer to, and for all purposes shall be deemed and
construed to refer to, without limitation, the Obligations, Hedging Liability,
and Bank Product Obligations, respectively, under the Amended and Restated
Credit Agreement.  Without limiting the generality of the foregoing, it is
expressly understood and agreed that the Obligations shall include, and the
Liens on the Collateral shall secure, payment of the Loans, including, but not
limited to, the additional loans, all accrued and unpaid interest thereon and
all other amounts due and payable in respect thereof.  All references in the
Existing Collateral Documents to the “Credit Agreement” (or words of similar
import) shall refer to, and for all purposes shall be deemed and construed to
refer to, the Amended and Restated Credit Agreement.  All references in the
Existing Collateral Documents to the “Collateral Documents” shall refer to, and
for all purposes shall be deemed and construed to refer to, the Collateral
Documents, including, but not limited to, any Collateral Documents delivered in
connection with the Amended and Restated Credit Agreement.

 

1.02.       Schedules A through F of the Security Agreement are hereby amended
by deleting such schedules in their entirety and substituting therefor the
replacement schedules attached hereto as Exhibit A (such amended and substituted
schedules, the “Amended Security Schedules”).

 

SECTION 2.                                             REAFFIRMATION.

 

Each Debtor, as debtors, grantors, pledgors, guarantors, mortgagors, assignors,
as applicable, or in other similar capacities in which any such Debtor grants
liens or security interests in its properties or otherwise act as accommodation
parties or guarantors, as the case may be, in any case under the Existing
Collateral Documents, hereby ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each such Existing
Collateral Document to which it is a party and, to the extent such Debtor
granted liens on or security interests in any of its properties pursuant to any
such Existing Collateral Documents as security for the Obligations under or with
respect to the Prior Credit Agreement or the Amended and Restated Credit
Agreement, any Hedging Liability and any Bank Product Obligations, each hereby
ratifies and reaffirms such grant of liens and security interests and confirms
and agrees that such liens and security interests hereafter secure all of the
Obligations, Hedging Liability, and Bank Product Obligations, including, without
limitation, all additional Obligations, Hedging Liability, and Bank Product
Obligations resulting from the Amended and Restated Credit Agreement, in each
case as if each reference in such Existing Collateral Documents to the
obligations secured thereby are construed to hereafter mean and refer to such
Obligations under the Amended and Restated Credit Agreement, any Hedging
Liability and any Bank Product

 

2

--------------------------------------------------------------------------------


 

Obligations.  Each Debtor hereby acknowledges receipt of a copy of the Amended
and Restated Credit Agreement and hereby consents to the terms and conditions of
the Amended and Restated Credit Agreement, subject to the limitations, if any,
set forth therein, and each Debtor hereby acknowledges that each of the Existing
Collateral Documents remains in full force and effect and is hereby ratified and
confirmed.  The execution of this Master Reaffirmation shall not operate as
(i) a novation of any of the “Obligations,” “Hedging Liability,” “Bank Product
Obligations,” “Secured Obligations,” or any other obligations, liability or
indebtedness under the Prior Credit Agreement or the Amended and Restated Credit
Agreement or the Existing Collateral Documents or (ii) a waiver of any right,
power or remedy of the Bank, nor constitute a waiver of any provision of any of
the Existing Collateral Documents.

 

SECTION 3.                                             MISCELLANEOUS.

 

3.01.       This Master Reaffirmation shall be binding upon each Debtor and upon
its respective successors and assigns and shall inure to the benefit of the Bank
and its respective successors and assigns.  The successors and assigns of such
entities shall include, without limitation, their respective receivers,
trustees, or debtors-in-possession.

 

3.02.       The Debtors hereby agree from time to time, upon reasonable request,
by the Bank, to execute and deliver or cause to be executed and delivered, all
such documents, instruments and agreements and to take or cause to be taken such
further or other action as the Bank may reasonably deem necessary or desirable
in order to carry out the intent and purposes of this Master Reaffirmation and
the Existing Collateral Documents.

 

3.03.       The section headings herein are for convenience of reference only,
and shall not affect in any way the interpretation of any of the provisions
hereof.  All references to the singular shall be deemed to include the plural
and vice versa where the context so requires.

 

3.04.       THIS MASTER REAFFIRMATION SHALL BE DEEMED TO HAVE BEEN MADE IN THE
STATE OF ILLINOIS AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF ILLINOIS.

 

3.05.       Wherever possible, each provision of this Master Reaffirmation shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Master Reaffirmation shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Master Reaffirmation.

 

3.06.       This Master Reaffirmation represents the final agreement of the
Debtors with respect to the matters contained herein and may not be contradicted
by evidence of prior or contemporaneous agreements, or prior or subsequent oral
agreements, among any of the Debtors, the Bank.

 

3.07.       This Master Reaffirmation may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Master Reaffirmation by facsimile or in
electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Master Reaffirmation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Master Reaffirmation has been duly executed by each of
the undersigned as of the day and year first set forth above.

 

 

“DEBTORS”

 

 

 

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chief Executive Officer

 

 

 

 

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

 

 

 

 

 

 

PUBLIC AGENCY RESOURCES

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

 

 

 

 

 

 

WILLDAN ENERGY SOLUTIONS

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

 

 

 

 

 

 

WILLDAN ENGINEERING

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

[Signature Page to Master Reaffirmation of and Amendment to Collateral
Documents]

 

--------------------------------------------------------------------------------


 

 

WILLDAN ENGINEERS AND CONSTRUCTORS

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

 

 

 

 

 

 

WILLDAN FINANCIAL SERVICES

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

 

 

 

 

 

 

WILLDAN HOMELAND SOLUTIONS

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

 

 

 

 

 

 

WILLDAN INFRASTRUCTURE

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

 

 

 

 

 

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

 

 

 

 

 

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

[Signature Page to Master Reaffirmation of and Amendment to Collateral
Documents]

 

--------------------------------------------------------------------------------


 

 

WILLDAN LIGHTING & ELECTRIC OF WASHINGTON, INC.

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name  Thomas D. Brisbin

 

 

Title    Chairman of the Board

 

 

 

 

 

 

 

GENESYS ENGINEERING, P.C.

 

 

 

 

 

 

 

By

/s/ Stacy McLaughlin

 

 

Name

Stacy McLaughlin

 

 

Title

Treasurer

 

 

 

 

 

 

 

ABACUS RESOURCE MANAGEMENT COMPANY

 

 

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name

Thomas D. Brisbin

 

 

Title

Chairman of the Board

 

 

 

[Signature Page to Master Reaffirmation of and Amendment to Collateral
Documents]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED as of the date first written above:

 

BMO HARRIS BANK N.A., as Bank

 

 

By:

/s/ Maria Wisniewski

 

 

Name:  Maria Wisniewski

 

Title:  Director

 

[Signature Page to Master Reaffirmation of and Amendment to Collateral
Documents]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE A

 

LOCATIONS

 

COLUMN 1

 

COLUMN 2

 

COLUMN 3

 

 

 

 

 

NAME OF DEBTOR (AND STATE OF ORGANIZATION AND ORGANIZATIONAL REGISTRATION
NUMBER)

 

CHIEF EXECUTIVE OFFICE (AND NAME OF RECORD OWNER OF SUCH LOCATION)

 

ADDITIONAL PLACES OF BUSINESS AND COLLATERAL LOCATIONS (AND NAME OF RECORD OWNER
OF SUCH LOCATIONS)

 

 

 

 

 

Willdan Group, Inc.

(DE; 4108121)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

9281 Office Park Circle

Suite 100

Elk Grove, CA 95758-8069

(Record Owner: Jackson II, LLC)

 

445 North Wells Street

Suite 203

Chicago, IL 60654-4582

(Record Owner: 445 North Wells Limited Partnership)

 

88 Pine Street, 18th Floor

New York, NY 10005

(Record Owner: QBE Reinsurance Corp)

 

 

 

 

 

Electrotec of NY Electrical Inc.

(NY; 140310010019)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

 

 

 

 

 

 

Public Agency Resources

(CA; 2708221)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

 

 

 

 

 

 

Willdan Energy Solutions

(CA; 2565945)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

751 North Vernon Avenue

Azusa, CA 91702

(Record Owner: Robert J. & Yolanda Miller, Trustee of the Miller Family Trust)

 

6120 Stoneridge Mall Road

Suite 250

Pleasonton, CA 94588

(Record Owner: NPC Holdings, LLC)

 

--------------------------------------------------------------------------------


 

 

 

 

 

3760 Convoy Street

Suite 205

San Diego, CA 92111-9739

(Record Owner: Kearny Mesa Office Center, LLC)

 

4449 Easton Way, 2nd Floor

Columbus, OH 43219

(Record Owner: Regus Management Group, LLC)

 

9601 Katy Freeway, Suite 375

Houston, TX 77024

(Record Owner: Briarhollow LLC)

 

22122 20th Avenue SE

Building H

Suite 162

Bothell, WA 98021-4442

(Record Owner: Teachers Insurance & Annuity Association of America)

 

 

 

 

 

Willdan Engineering

(CA; 471566)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

1440 East Missouri Ave

Suite C170

Phoenix, AZ 85014-2460

(Record Owner: Plaza Squaw Peak LLC)

 

1515 S. Sunkist Street

Suite E

Anaheim CA 92806-5909

(Record Owner: RREEF America REIT II Portfolio, L.P.)

 

2014 Tulare Street

Suite 515

Fresno, CA 93721-2011

(Record Owner: T.W. Patterson Investors)

 

13191 Crossroads Pkwy North

Suite 405

Industry, CA 91746-3443

(Record Owner: RR&C Development Company and Redlands Joint Venture LLC)

 

2400 Washington Avenue

Suite 101

Redding, CA 96001-2839

(Record Owner: Northern Valley Catholic Social Service, Inc)

 

2240 Douglas Boulevard

Suite 270

Roseville, CA 95661

(Record Owner: Lum Yip Kee, Limited)

 

A-2

--------------------------------------------------------------------------------


 

 

 

 

 

650 E. Hospitality Lane

Suite 250

San Bernadino, CA 92408-3835

(Record Owner: Rancon Realty Fund V Subsidiary, LLC)

 

374 Poli Street, Suite 101

Ventura, CA 93001-2605

(Record Owner: Sespe Consulting)

 

9017 S. Pecos Road

Suite 4430

Henderson, NY 89074

(Record Owner: Pecos I-215 Executive Suites, LLC)

 

 

 

 

 

Willdan Engineers and Constructors

(CA; 3122393)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

 

 

 

 

 

 

Willdan Financial Services

(CA; 1439686)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

1939 Harrison Street

Suite 430

Oakland, CA 94612-3527

(Record Owner: Park Plaza Oakland LP)

 

27368 Via Industria, Suite 110

Temecula, CA 92590-4856

(Record Owner: LBUBS 2007-C1 Via Industria Limited Partnership)

 

200 South Orange Ave

Suite 1550

Orlando, FL 32801

(Record Owner: Robert W. BAaird & Co. Incorporated)

 

3140 Washington Boulevard

Suite 222

Arlington, VA 22201

(Record Owner: Link Locale)

 

 

 

 

 

Willdan Homeland Solutions

(CA; 2707895)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

 

 

 

 

 

 

Willdan Infrastructure

(CA; 3619121)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

 

 

A-3

--------------------------------------------------------------------------------


 

Willdan Lighting & Electric, Inc.

(DE; 5130259)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

333 South Van Brunt Street

Suite C

Englewood, NJ 07631

(Record Owner: Harco Industries U.S.A., Inc.)

 

200 Middlesex Essex Turnpike,

Suite 304

Iselin, NJ 08830

(Record Owner: Metro Middlesex Limited Partnership)

 

 

 

 

 

Willdan Lighting & Electric of California

(CA; 3584997)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

 

 

 

 

 

 

Willdan Lighting & Electric of Washington, Inc.

(WA; 603321769)

 

2401 E. Katella Avenue

Suite 300

Anaheim, CA 92806-5909

(Record Owner: Metroplex Office Investors, LP)

 

 

 

 

 

 

 

Abacus Resource Management Company

(WA; 23790942)

 

12655 SW Center Street

Suite 250

Beaverton, Oregon 97005

Owner: American Property Management

 

 

 

 

 

 

 

Genesys Engineering, P.C.

(NY: 3075723)

 

629 5th Avenue

Pelham, New York 10803

(6295th Avenue Realty LLC

3010 Westchester Ave, Ste. 106

Purchase, NY 10577)

 

38 Maiden Lane

Kingston, NY

(Historic Properties Preservation, LLC 12401

80 Walnut Street

Kingston, NY 12401)

 

A-4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

OTHER NAMES

 

A.                                    PRIOR LEGAL NAMES

 

Willdan Group, Inc.: Willdan Group of Companies

 

Willdan Engineer: Arroyo Geotechnical, Willdan Geotechnical, Willdan Resource
Solutions

 

Abacus Resource Management Company: Abacus Energy Services Company

 

B.                                    TRADE NAMES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

INTELLECTUAL PROPERTY RIGHTS

 

FEDERAL TRADEMARK REGISTRATIONS

 

DEBTOR

 

MARKS

 

REG. NO.

 

GRANTED

 

 

 

 

 

 

 

Willdan Group, Inc.

 

Willdan Group, Inc.

 

3294052

 

9/18/2007

 

 

 

 

 

 

 

Willdan Group, Inc.

 

WWWW Willdan Group, Inc.

 

3294051

 

9/18/2007

 

 

 

 

 

 

 

Willdan Group, Inc.

 

The Willdan Group of Companies

 

3287962

 

9/4/2007

 

 

 

 

 

 

 

Willdan Group, Inc.

 

W

 

3317457

 

10/23/2007

 

 

 

 

 

 

 

Willdan Group, Inc.

 

W

 

3867937

 

10/26/2010

 

 

 

 

 

 

 

Willdan Group, Inc.

 

Extending Your Reach

 

3867936

 

10/26/2010

 

 

 

 

 

 

 

Willdan Group, Inc.

 

Willdan

 

3867935

 

10/26/2010

 

U.S. PATENT NUMBERS

 

None.

 

U.S. COPYRIGHT NUMBERS

 

DEBTOR

 

UNITED STATES
COPYRIGHT NO. /
APPLICATION NO.

 

TITLE OF COPYRIGHT

 

REG. DATE /
FILING DATE

 

 

 

 

 

 

 

Willdan Financial Services

 

TXu001321711

 

Computer File

 

2006-11-13

 

 

 

 

 

 

 

Willdan Engineering

 

TXu001334600

 

Computer File

 

2006-11-13

 

 

 

 

 

 

 

Willdan Group, Inc.

 

TX0002785608

 

Text

 

1990-03-27

 

 

 

 

 

 

 

Willdan Group, Inc.

 

TX0001117648

 

Text

 

1983-02-16

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

REAL ESTATE LEGAL DESCRIPTIONS

 

1.                                      12655 SW Center Street, Suite 250,
Beaverton, Oregon 97005 (Lease)

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

INVESTMENT PROPERTY AND DEPOSITS

 

A.                                    INVESTMENT PROPERTY

 

NAME OF DEBTOR

 

NAME OF
SUBSIDIARY ISSUER

 

TYPE OF
ORGANIZATION
(E.G., CORPORATION,
PARTNERSHIP,
LIMITED LIABILITY
COMPANY)

 

JURISDICTION OF
ORGANIZATION

 

NO. OF ISSUED
SHARES/UNITS

 

CERTIFICATE
NO. (IF ANY)

 

PERCENTAGE
OF ISSUER’S
EQUITY
INTERESTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Lighting & Electric of California

 

Electrotec of NY Electrical Inc.

 

Corporation

 

New York

 

1

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Group, Inc.

 

Public Agency Resources

 

Corporation

 

California

 

100

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Group, Inc.

 

Willdan Energy Solutions

 

Corporation

 

California

 

1,000,000

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Group, Inc.

 

Willdan Engineering

 

Corporation

 

California

 

100

 

121

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Group, Inc.

 

Willdan Engineers and Constructors

 

Corporation

 

California

 

1

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Group, Inc.

 

Willdan Financial Services

 

Corporation

 

California

 

10,000

 

11

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Group, Inc.

 

Willdan Homeland Solutions

 

Corporation

 

California

 

100

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Group, Inc.

 

Willdan Infrastructure

 

Corporation

 

California

 

1

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Energy Solutions

 

Willdan Lighting & Electric, Inc.

 

Corporation

 

Delaware

 

1

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Energy Solutions

 

Willdan Lighting & Electric of California

 

Corporation

 

California

 

100

 

1

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Willdan Energy Solutions

 

Willdan Lighting & Electric of Washington, Inc.

 

Corporation

 

Washington

 

100

 

1

 

100

%

 

--------------------------------------------------------------------------------


 

B.                                    DEPOSITS

 

***

 

--------------------------------------------------------------------------------


 

SCHEDULE F

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------